﻿I should like first to extend my congratulations to you, Sir, on your assumption of the presidency of the current session of the General Assembly. I wish you every success in your endeavours. I also wish to thank the United Nations, through the Secretary-General, for the extraordinary role which it is playing in the international system and for the extraordinary role that the Secretary-General is playing personally.
I have given a great deal of thought to the way in which I might begin this dialogue with the international community and to the concerns that I should communicate to the representatives present here. I have decided that the most appropriate course would be to share with you a profound concern which I, as a political leader and as a citizen, have felt. It is a concern which I believe is not mine alone, rather one which is universal and of interest to the world as a whole, I am referring to that complex problem of alienation between society and the State, which is producing among the people almost everywhere in the world, a constant feeling of mistrust and lack of belief which, in my opinion, is eroding the very bases of any proper political system, in particular a democratic one.
In the few days that I have been in New York, when I have been travelling around in the official car of the Bolivian Mission, I have noticed that few people on the streets seem to be paying any attention to the cars. Most people seem to see them as an expression of some kind of power. The United Nations itself may be seen to be expressing a power that is concentrated every year during the General Assembly. But after all it is a power which, in one way or another, is suffering from this problem of the distancing of the people and this generates a feeling of despair or mistrust or disbelief. There seems to be a world citizenry who do not feel that the authorities are part of their daily lives.
That is my first concern, but there is another thought, which 1 consider necessary. I believe that the citizens of our world want to be able to believe in something important transcending boundaries. For this reason they are asking us to be truthful - truthful at all times with respect to any problem. That truth may be the antidote to distrust. It may give our citizens faith and hope in their own societies, Governments and States. That is why I believe, today, that the words of the Gospel are of greater importance than ever before - the words that tell us that the truth - and only the truth - will make us free. There can be no freedom without truth. It is impossible to imagine truth that does not express itself within a free system. That is why I should like, openly and frankly, to tell you our truth - the truth of the President of the Republic of Bolivia, the truth of all Bolivians. But first of all, a profound truth that involves the very roots of our nationality.
I come from a country which is embedded in the heart of the South American continent, where all the geographical features of South America converge. It is difficult for us as Bolivians to know whether South America begins in Bolivia or whether South America ends in that geographical knot which is called Bolivia, whether our country marks the starting-point or the limit of the continent. I wonder how many people died in that act of violence. I wonder whether in the civil war which is afflicting a number of Latin American countries more children are dying than died in the violence entailed in the process of economic and financial stabilization, such as the one in my country.
There is another problem facing contemporary democracy, especially in the poorest countries: is economic and financial stability compatible with democracy? That is a challenge to the entire United Nations, because our democracies, given hyper-inflation, the economic crisis and instability, are becoming defenceless - economically and financially defenceless. This is another issue in which the international community must shoulder responsibility.
But, in addition to engaging in the process of bringing about economic and financial stability, our country - in that Latin America which is in such a state of upheaval and which is attempting to work towards democracy through transition - has strengthened its democracy. I can say with pride before all the peoples of the world: Bolivia today has a strong democracy. We have carried out this process in our own way, with our own laws. We have succeeded because of a meeting of minds of Bolivians, the patriotic agreement of the overwhelming majority of Bolivians, which led to a Government of national unity in which political organizations and individuals that had fought each other for almost 20 years managed to come together.
That can be understood only in light of the fact that one stage of Bolivian national political life was superseded - that is, the situation following the 1930s, the world crisis the Chaco war. And today there has been a change in Bolivian national policy: a new cycle, an attempt to make consensus, agreement and harmony, rather than conflict and confrontation, the foundations of Bolivia's democratic policy. That is what we are starting to call the revolution of democracy - a revolution occurring all over the world, now that it is no longer possible to have single parties or hegemonic parties or elements in national political life, and everyone is obliged to share and work together.
While we arrived at this solution in Bolivia, our Polish brothers and sisters were finding a different solution. And earlier we had had the French model of ideologically and historically opposing forces managing to share power within a democratic system.
But, together with this economic and financial stabilization, achieved with so many sacrifices, in a continent - and I emphasize this - where in recent decades democracy has been an exception, today in Bolivia political stability has been strengthened. I must recognize that this has been the result of the efforts of the entire national community and its institutions? and that the Bolivian armed forces - which the international community had regarded as a source of constant instability in our country - have today, like all other elements in Bolivia, become an institution which is a real, solid basis for contemporary Bolivian democracy. In addition, our humble country has succeeded, with a special effort, in solving a problem that has been discussed here on many occasions and is being discussed at this very session - the problem of foreign debt. In the past two years our country, in the midst of an economic crisis and the process of democratic transition, has managed to honour and pay almost 30 per cent of its foreign debt - money owed to the international banking system - $300 million - and bilateral indebtedness. That was possible because of the will of Bolivians and their Government, but also because of international co-operation, which enabled us to renegotiate with the international banks on terms advantageous to the country. It was also possible because of the coincidence that in recent weeks there came to power two Governments, in Bolivia and in Argentina, with faith in Latin America, Governments that believe in Latin Americanism and that with respect to their bilateral debts apply the principle whose application they had been demanding for many years of the rich industrialized countries - the basic principle that there are certain debts that it is technically impossible to pay, and that to find a solution what is needed is the political will and political decisions.
President Menem of Argentina and the President of Bolivia took the decision mutually to write off the debts that had accumulated over past years between the two countries. I believe that that precedent set by contemporary Bolivia and contemporary Argentina can be linked positively with other efforts being made in the same direction to resolve the problem, which is of such magnitude.
That is why I stand before the Assembly, proud of my people and of my country, Whose age-old culture and contemporary achievements from an unbroken line guaranteed by the people themselves, who are determined to realize their own destiny in their own sovereign way. Therefore, I should like to paraphrase, humbly, but also proudly, words 1 used in my election campaign, saying to the international community: "Here we are before you with what we have done". What more can you ask of us? What more can you say? We also stand here with our will to work with the international community to resolve the basic problems of our world of today.
At the same time I want to tell the Assembly that we represent the voice of a whole new generation that has emerged in our country. This is not only a Bolivian phenomenon; it is a Latin American, continental phenomenon. In the past two decades of Latin American life a new political generation has been formed, a generation trained in the school of the struggle for democracy. We are the generation that brought about the clash against the dictatorships to create the democracies on our continent. Although it may seem a young generation, it is an experienced generation, bearing the scars of the struggle against the dictatorships. It remembers the lives of the martyrs who paid the price to bring democracy to Latin America. It is a generation that knows that the struggle was for the Latin American people, the Bolivian people, and that therefore understands that we cannot accept any democracy that is not at the unconditional service of all the inhabitants of Latin America, including the neediest.
None the less, I want to tell representatives that this Bolivia, which has made those achievements in recent years, is a country which, like all other third world countries, like all the other developing countries, has not resolved basic structural problems. My country continues to have a problem of chronic unemployment, even more chronic because of the financial and economic adjustments we have had to make. My country still has a small market and a small productive sector, and it remains a country on the sidelines of the global economy. Indeed, I would say that it is at the margin of the sidelines. It remains a country of critical poverty, perhaps among the most acute on our continent.
Together with those continuing structural problems, which are challenges to be met by Bolivians, with international co-operation, we still have, in spite of our current achievements, the grave structural problem of lack o£ access to the sea. We continue to be a mountainous enclave in the heart of South America. I do not want to dwell on a problem that has existed for more than a hundred years, but I do want to point out here, to the international community, that our demand for a sovereign outlet to the sea is a Bolivian demand that cannot be renounced.
Over Bolivia's long history we have lost territory in the Amazon region, but that does not mean that we ceased to be a country of the Amazon. We have lost territory in the Rio de la Plata area, but that does not mean that we ceased to be a Rio de la Plata country. But in losing territory giving access to the Pacific we ceased to be a maritime country. In other words, we lost not only territory, but the benefit of being a country with access to the sea, which we had when we began our independent existence. That is the basis in justice of our claim for access to the sea.
While members of a past generation led us into an unjust war that resulted in the problem, we of the new generation stress that at the end of the twentieth century we cannot continue to deal with Bolivia's maritime problem and Bolivia's claim with the tired and limited mentality of the nineteenth century. We must begin to approach it with the new outlook that must be adopted as we enter the twenty-first century. In that context, we must find a solution in the new spirit, full of hope, of the coming century.
1 make this claim here at the United Nations because it is precisely in this international forum that it has been recognized that for the underdeveloped countries lade of access to the sea is one of the causes of underdevelopment and poverty. That has been recognized in the world Organization.
But above and beyond all of this, I wish to turn to my compatriots from Bolivia, my Latin American compatriots from Chile and from Peru, and tell them that we should take up this challenge on behalf of our peoples and our Governments and find a solution which will open new prospects for all of us, new possibilities and a new prosperity to construct together.
I wish to speak about some other problems facing my country - and not just my country, for we share them with the entire international community. These are problems such as illicit drug trafficking, the systematic erosion and impoverishment of the global environment, and acute poverty.
Concerning the drug traffic, we are all aware that this is an old problem, but we should welcome the fact that recently the international community has gained a new awareness of the importance of the problem, and that as a fundamental part of that new awareness it has been fully understood that this not a problem of one country alone or of a handful of countries but, rather, an international problem, a problem for the international community as a whole. We should also welcome the fact that, having understood this, the international community has now incorporated the concept of co-responsibility in its approach to the drug traffic. This in itself is a great achievement: it is a great achievement that the average American citizen, who may indeed be suffering the consequences of drug addiction in his own family, understands that somewhere else in the world, in Bolivia, there are peasants facing an equally acute problem from a humanitarian aid moral standpoint, from the standpoint of their lives and the quality of their lives. It is important also that that Bolivian citizen in the countryside should understand that, just as he has existential problems in connection with the drug traffic, in the United States and in other parts of the world there are people for whom it is also a problem, a problem of life and death. I believe that this is an international achievement we should all welcome. The Vienna Convention is a reflection of this' progress, and recently in the United States, through President Bush's plan, we have seen another reflection of concern over this problem and a new approach commensurate with the international community's rising awareness of the problem. Of course, we welcome this plan, although we share the view here that the resources allocated to implementing the plan ace perhaps not commensurate with the new awareness the plan reflects.
But I know that the international community wants to know Bolivia's opinion on this - and I said at the beginning of my statement that Bolivians would tell the truth, would tell our truth in this forum. So it is important to state that, so far as this problem is concerned, we are convinced that we must tell each other the truth, frankly and once and for all. It would be very bad for us to deal in empty phrases. But it would be still worse if each of our countries were tempted to handle the problem on the basis of politics, of domestic political needs or other types of interests.
We must be sincere, we must tell each other the truth - and the first truth I wish to tell the international community is this; I wonder whether we are really waging a head-on war against drug trafficking. I wonder whether we are actually in a state of war, because sometimes that does not seem to be the case. The worst thing I could do would be to involve my country in a war that is not the war we should be waging, or that we are waging as a formality or because of some other need. So let us be honest with each other in the international community about this problem; let us try to tackle the problem properly, for if we really are waging a war it is because we want to win that war - indeed, that is the objective of going to war. 
Having examined President Bush's plan, I think we must base our analysis on differences between, on the one hand, consumer countries, areas and sectors and, on the other, countries, areas or sectors which sell their services or act as intermediaries or channels for drugs, and we have to draw a distinction between both of these and the countries that produce the raw materials: if we do not draw that clear distinction, we shall not be seeing the war in its true and proper dimensions and will run the risk of making things even more complicated than they are today.
The thinking of the Bolivian people is that the problem of drug trafficking is similar to the foreign-debt problem in many aspects. It is a scourge, just as the foreign debt is a scourge. However, in drug trafficking, as in the matter of the foreign debt, there are common issues which are of interest to the whole international community and are part of a common strategy that we need to carry out together. But to use the analogy of the foreign debt again, each country has its own specific problems and drug trafficking takes specific forms in different countries. That is why we say that we need to consider the general case, but at the same time we need to look at particular cases, at what is specific about the way the problem presents itself in each country. Hence we must say that for the consumer countries the basic requirement is a policy of prevention. It is not the only step that needs to be taken, but prevention is fundamental. However, for the countries that act as middlemen and as marketing countries, and countries through which drugs are channelled, then the basic requirement is prohibition and suppression. But in the poor, underdeveloped countries, where the raw material is produced - such as the coca leaf in Bolivia - the basic requirement has to be development alternatives to the coca crop.
Consequently, with respect to consumer countries, it is preventions for intermediary countries, it is prohibition* and in underdeveloped countries the production of the raw material needs to be eradicated through development alternatives, such as other products. But markets for such products must be found. What kind of President would I be if I were to tell Bolivian farmers that they needed to change their crops, which provide them with specific benefits, for other crops that would provide them fewer benefits and leave them uncertain of finding new international markets, for there would be unwillingness to open up international markets to those alternative products?
I believe that we must be perfectly clear on this point if we are seriously to tackle the problem - and that is what I would call a real war, one which we must all fight together.
I have spoken with a number of Heads of State and other leaders here - including President Bush, with whom I had a very pleasant talk which generated a great deal of mutual esteem. In those talks I indicated that, in so far as my country is concerned, the best way to fight against drug trafficking was to invest in Bolivia, because drug trafficking cannot be separated from unemployment and from the economic crisis. Drug trafficking is also linked to the critical moment in my country. Therefore, we would be mistaken to believe that all we needed to do in Bolivia was to curtail production, just as we would be mistaken to believe that the drug problem in the United States could be solved through the substitution of crops or the starting of alternative development. We need to place things in the right context. In my talks with the President of the United States and others in this country, as well as representatives of other countries, I was fortunate to encounter a clear understanding that we must tackle the problem together and in this context.
I also wish to state here before the international community that Bolivia is ready to mobilize all its national will and commit itself to a frontal attack against drug trafficking. We are prepared to do so on the basis of our own national reality; we are prepared to do so together with the entire international community. We ask that, based on our own concept, every people take its own initiative within its own country, because this is an endeavour that cannot be accomplished on one's own. Every people needs to tackle the problem directly.
Bolivia pledges to do its part on its own territory, to take the lead in the struggle on its own territory. We ask co-operation from the international community so as to press forward with the struggle, and we hope that the international community will assess the endeavours of the Bolivians in the light of the results of our struggle in our own land.
Bolivians are ready to shoulder their own responsibility in the struggle on their own national territory. We seek international co-operation because our country is poor in resources, poor in logistics, poor in infrastructure - co-operation in the struggle against drugs and for development. We accept to be judged by the international community on the results that we shall achieve as a people in this struggle. We also intend to enhance national awareness in respect of this struggle and, as a country, we pledge to work together with the international community to fight against another scourge - the deterioration of the environment.
Fortunately, Bolivia remains one of the few ecological preserves of the planet. When President Menem flew over Bolivia three days ago at one o'clock in the morning and as a Latin American sent me a fraternal message, I answered him by saying that I welcomed him in my country's airspace and that I was very pleased that he was flying through one of America's purest skies. My words were not meant as a metaphor? they reflected an ecological reality, for his plane was flying through one of the least polluted skies of the continent.
We are prepared to enter this struggle as well and to do so as a country of the Amazon region. A great deal is being said these days about the Amazon. There is something that members perhaps do not know - in proportion to its territory, Bolivia is the most Amazon country of South America. Over 70 per cent of Bolivian territory is in the Amazon basin. We have spoken with President Sarney to promote an ecologically sound production policy in the Amazon territory that we share. We would like to work together with the other countries concerned. We should not be prevented from opening up new productive economic frontiers for the peoples of these territories in the name of a false ecological concept. We need to seek balance between the need of our people for development and the need of our people, and of all mankind, not to harm nature. In this regard, we are prepared in our development process not to repeat the actions taken by the developed countries that have harmed the environment in their development process. That is also a challenge for mankind. The problems of drug trafficking and the environment are related to another problem, namely, that of extreme poverty. I call these the three scourges: drug trafficking, extreme poverty, and the economic, financial and external debt crisis - the latter being the overriding scourge of the poor countries, like my own. These are the scourges facing poor countries such as ours.
For our people, they are the three horsemen of the Apocalypse, so in our struggle we cannot separate them. If we are to combat drug trafficking we must combat poverty as well, and we must preserve the environment. The production of cocaine is related to the systematic destruction of the environment in countries where it is produced. In order to combat damage to the environment we need to combat both drug trafficking and extreme poverty. And to fight against extreme poverty we need to fight against drug trafficking and damage to the environment. This is, as I said before, an inseparable trilogy, and anyone who does not understand this is not fighting the right war, and as I am sure the international community will understand, we should not be fighting the wrong war.
We are prepared to run our own risks-, we are prepared to shoulder our responsibilities-, and we are prepared to share all of this with the international community. But, above and beyond everything that I have said, I want to tell this Assembly that Bolivia, with its Government of national unity, with its process of national harmony, has definite goals in mind. We want to maintain the economic and financial stability that we have won at such great cost. By the end of the year Bolivia will have a maximum rate of inflation of 12 per cent. Truly this is a record in Latin America. This economic and financial stability is an achievement for our people, and we certainly cannot throw it out of the window. We want to use it as the basis for development because stability without growth is fragile: it has feet of clay. Stability without movement is the stability of the cemetery. There is stability in cemeteries, but it is the stability of death, what we want is the stability of life, which is the stability of growth. We want stability with a profound policy of social development. 
I would like to refer very briefly to certain international problems in respect of which Bolivia's voice must be heard. As Latin Americans, we believe that a Latin American solution must be found to the problems of Central America, and we believe that that solution must be based on a resolution of the problem of democracy. In the last analysis, what is at stake in Central America is the question of democracy. Let us allow each country to be the protagonist of its own democracy, so long as it is a clear democracy that can coexist with others. I believe that the countries of Central America have a special responsibility because they are most familiar with the problems of the sub-region.
As Latin Americans, we Bolivians must reaffirm that the Malvinas Islands are Latin American, that they belong to Argentina, but that Argentina and the United Kingdom should find a solution in the form of an international agreement. He fervently hope that there will be fruitful dialogue between those two countries, both of which have age-old fraternal links with Bolivia.
In the international sphere, there is something else that is very important to Bolivia. We want an appropriate solution to be found to the problem of the Middle East. We want a just solution that respects the rights of all the peoples of the Middle East. There can be no solution that works to the detriment of any party, because such a solution would not respect tine rights of all those who coexist in the region.
That is why I welcome the efforts made by the United Nations in that area. I hope an international conference under United Nations auspices will take place and that none of the parties or their authentic representatives will be excluded from it, lest we approach the problem without any real determination to solve it.
Much has changed in today's world; those changes are but the forerunners of future changes. Our world is moving closer to detente, understanding and co-operation. We hope the next century, which will be upon us in a few years, will find us all sharing a single ideology: the ideology of global civilization, of a universal culture in which we are all linked to one another. It is up to us.
We are already seeing some signs of that world of the future, a future from which we may look back at the twentieth century and its problems in the same way we look today, in history books, at the problems of the eighteenth century, in the same way we look at tine problems discussed by the encyclopaedists of that age.
Technology is becoming the ideology of the modern world, for technology is drawing us all together. It operates above and beyond the ideologies we inherited from past centuries. Technology and culture will be the ideology of the twenty-first century. What is the ideological difference between an American astronaut and a Soviet cosmonaut? They share the same ideology, technology. They are scientists and have few differences between them. That may be a model of the world to come, a model to be shared by all mankind.
I wish in conclusion to reiterate my faith in the United Nations system and in the purposes of the Organization: to combat poverty and backwardness now and in the future. I believe the United Nations can no longer tolerate the violence of oppression, extreme poverty or the presence of violence and death in many parts of tine world. Deep in our hearts, we all feel that those problems must be resolved.
Since 1945 leaders of the entire world have come here to tell the truth: their truth. Some have come with the arrogance of strength) some have come with the anger of powerlessness. But we have all come here to tell our truth.
As the President of a poor and humble country, I would recall the wise message of Ecclesiastes where it is written that
"wisdom is better than strength; nevertheless the poor man's wisdom is despised, and his words are not heard". (The Holy Bible, Ecclesiastes 9-.16) The United Nations and the international community must hear the words of the poor, because, as the Holy Father has said, the new name of development is peace.
